
	
		I
		111th CONGRESS
		1st Session
		H. R. 4057
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Wool Suit and Textile Trade Extension Act of
		  2004 to provide for certain payments from the Wool Apparel Manufacturers Trust
		  Fund, and for other purposes.
	
	
		1.Certain payments from the
			 Wool Apparel Manufacturers Trust Fund
			(a)In
			 generalSection 4002(c)(3) of
			 the Wool Suit and Textile Trade Extension Act of 2004 (Public Law 108–429; 7
			 U.S.C. 7101 note) is amended—
				(1)in the matter
			 preceding subparagraph (A)—
					(A)by striking
			 From amounts and inserting Except as provided in
			 subparagraph (D), from amounts; and
					(B)by striking
			 2 additional and inserting additional; and
					(2)by adding at the
			 end the following new subparagraph:
					
						(D)During any calendar year in which a payment
				may otherwise by payable, if a manufacturer provides to the Bureau of Customs
				and Border Protection an affidavit on or after October 1 of the immediately
				preceding calendar year and on or before February 1 of the such calendar year
				in which a payment may otherwise be payable stating that such manufacturer
				remains a manufacturer in the United States as of the date of such affidavit,
				the Bureau shall make such payment not later than 14 days after receipt of such
				affidavit or as soon as is practicable, whichever is
				earlier.
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect and apply to affidavits filed on or after
			 October 1, 2009.
			
